Case 2:19-cv-08923-DSF-FFM Document 32 Filed 01/28/21 Page 1 of 1 Page ID #:324




                    UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA

   WELLS FARGO BANK, N.A.              CASE NO.
                                       2:19−cv−08923−DSF−FFM
               Plaintiff(s),
         v.                            Order to Show Cause re
   JONATHAN FOREMAN, et al.            Dismissal for Lack of
                                       Prosecution
              Defendant(s).




        Default has been entered by the Clerk as to the remaining defendants. No
     motion for default judgment has been filed. Plaintiff is ordered to file a
     motion for default judgment on or before March 1, 2021. Failure to file a
     default judgment motion by that date may result in sanctions, including
     dismissal for failure to prosecute.

       IT IS SO ORDERED.

   Date: January 28, 2021                   /s/ Dale S. Fischer
                                           Dale S. Fischer
                                           United States District Judge
